The present proceedings are a continuation of the original litigation and under our laws may be taken upon constructive notice such as was given here. Cowles v. Cowles, 80 N.H. 530; Bussey v. Bussey, 94 N.H. 328, 330. It appears, therefore, that if the court obtained jurisdiction in the original proceedings, the libelee's motion to dismiss the present petition for lack of jurisdiction was properly denied.
The libelee appeared by counsel in the original proceedings and himself signed a stipulation which covered both custody and support for the child. This stipulation dealing generally with matters concerning the divorce proceedings and invoking the aid of the court to integrate them in a binding decree (Eaton v. Eaton, 90 N.H. 4, and cases cited), portions of which were beneficial to the libelee, is sufficient to hold that he submitted to jurisdiction and may not now object. Dolber v. Young,81 N.H. 157; Robinson v. Potter, 43 N.H. 188, 190, 191; Noyes v. Noyes,110 Vt. 511; 6 C.J.S., Appearances, ss. 12, i (1) 13.
Exception overruled.
  All concurred. *Page 299